Case 2:20-cv-09091-PA-AS Document 63-24 Filed 08/23/21 Page 1 of 9 Page ID #:3251




                  EXHIBIT 30




                                                                                 275
                                                                De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    2 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3252
                                                                                                                 Natural Care




                          Our Products                       Regenerative Mission      Superplant Skincare
                     Our Skin Health Philosophy                      Ingredients     Blog        Connect with Us




https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2761/8
                                                                                                         De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    3 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3253
                                                                                                                 Natural Care




https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2772/8
                                                                                                         De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    4 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3254
                                                                                                                 Natural Care




https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2783/8
                                                                                                         De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    5 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3255
                                                                                                                 Natural Care




             SHAVE OIL 2 FL OZ (60ML)
             150 reviews
             $ 16.11


                    One-time purchase: $ 18.95


                    Subscribe & Save (15%): $ 16.11

                    Deliver every                1 Month



                                            ADD TO CART




             Replaces Pre-Shave Oils, Shaving Creams, Gels, and Foams – Shaving Oil
             Made in USA.

             2 Fl. Oz.

             What It Does                  Why It Is Better      How To Use            Ingredients
https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2794/8
                                                                                                         De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    6 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3256
                                                                                                                 Natural Care


             Our Regenerative Mission


             Delivers high lubrication for an ultra-close, non-irritating shave.
             Natural oils moisturize and leaves skin smooth and moisturized after shaving.
             Perfect size for travel or gym.


                     SHARE                 TWEET             PIN IT




                  CUSTOMER REVIEWS

                  Based on 150 reviews Write a review
                  Awesome shave oil!
                  Amazon customer on Apr 06, 2019
                  This shave oil is phenomenal!!!! Such a close shave and works
                  wonderfully adding to your beard after a shower for conditioning! Highly
                  recommend!
                  Report as Inappropriate
                  Love the oil
                  JORGE BECERRIL on Apr 06, 2019
                  Such smooth shave!!
                  Report as Inappropriate
                  1 2 3 … 75 Next »



                                                     YOU MAY ALS O LIKE




https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2805/8
                                                                                                         De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    7 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3257
                                                                                                                 Natural Care




             Daily Defense Sunscreen Balm (Mineral SPF 30)
             $ 24.95




             VIP Kit: Look Better & Live Healthier
             $ 54.95




             Sensitive Skin Face Balm - Stress Defense - 2 fl. oz. (60ml)
             $ 16.95




https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2816/8
                                                                                                         De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    8 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3258
                                                                                                                 Natural Care




             Sensitive Skin Kit
             $ 27.95




                                                             BACK TO PRODUCTS




             THRIVE SKINCARE

             Home


             Products


             Skin Health


             Blog


             Contact Us


             FAQs




             EMPOWER YOUR SKIN + REGENERATE THE PLANET


https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2827/8
                                                                                                         De Lilly Decl. Ex. 30
        Case
8/18/2021         2:20-cv-09091-PA-AS      Document
                              Premium Natural               63-24
                                              Shave Oil | Organic      Filed| Replace
                                                                  Ingredients 08/23/21Cream, Page    9 –ofThrive
                                                                                             Gel, Foam      9 Page        ID #:3259
                                                                                                                 Natural Care




             SIGN UP TO GET THE LATEST ON SALES, NEW RELEASES, AND MORE.

                Email address                                                                            SUBSCRIBE




             © 2021, Thrive Natural Care Powered by Shopify




https://thrivecare.co/collections/all/products/shave-oil-1
                                                                                                                          2838/8
                                                                                                         De Lilly Decl. Ex. 30
